El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal. ■
■Se denunció a Ramón Vélez y a Julián Rivera por haber cometido el siguiente hecho: “maliciosa y fraudulentamente se dedicaron a la destilación de alcohol durante el trimestre de abril a junio de 1919, sin estar provistos de la correspon-diente patente de Rentas Internas, requerida por la sección *95717 de la vigente Ley de Arbitrios,” y se les condenó como autores de una infracción a la indicada ley.
Establecida apelación contra la sentencia, el Fiscal de esta Corte Suprema solicitó su revocación porque los hechos consignados en la denuncia no constituyen la infracción im-putada, ya que no expresan que la destilación o fabricación se hacía por los acusados para fines medicinales, sacramen-tales, industriales o científicos, constituyendo más bien una infracción a la sección 2 del Acta Jones, para conocer de cuyo caso no tiene jurisdicción la corte municipal, ni la de distrito, de acuerdo con los principios establecidos por esta Corte Suprema en el de El Pueblo v. Torres, 28 D. P. R. 835.
La cuestión no es nueva. Un caso igual al presente, El Pueblo v. Fernández, 28 D. P. R. 842, fue decidido por esta Corte en el sentido propuesto por el Fiscal, el 30 de julio último. En tal virtud debe revocarse la sentencia recurrida y absolverse al acusado.

Revocada la sentencia apelada y absueltos los acusados.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.